Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 12, 1986, convicting defendant, after a jury trial, of murder in the second degree and two counts of kidnapping in the first degree and sentencing her to concurrent terms of imprisonment of 25 years to life, unanimously affirmed.
Under the circumstances of this case, joinder was proper (People v Pace, 156 AD2d 321, lv denied 75 NY2d 968). Similarly, considering that Hylton made her own elaborate confession, which was corroborated by ample evidence irrespective of the statements of her codefendants, we cannot conclude that reversible error occurred with introduction of the statements of those codefendants (supra). Defendant’s challenges to the trial court’s instruction on duress are unpreserved as a matter of law; nor do we find reversible error in the prosecutor’s comments which referred to defendant’s failure to establish this defense. With respect to other comments *594by the prosecutor in summation, defendant’s arguments are either unpreserved or unpersuasive. We have examined defendant’s remaining contentions and find them to be meritless. Concur—Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.